Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-5, 9-11, 18, 20-21, 26, 30, 34-37 and 39-40 are pending in the application. Claims 6-8, 12-17, 19, 22-25, 27-29, 31-33 and 38 have been canceled (Preliminary amendment filed 09/02/2021).

Priority
This application is a continuation of 16/896,562 filed 06/09/2020, now abandoned, which is a continuation of 16/007,503 filed 06/13/2018, now U.S. 10,716,803, which is a continuation of 14/003,332 filed 09/20/2013, now U.S. 10, 022,393, which claims the benefit of 61/737,576 filed 12/14/2012 and claims the benefit of 61/703,703 filed 09/20/2012. 
The parent application 61/703,703 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-5, 9-11, 18, 20-21, 26, 30, 34-37 and 39-40 of this application. Priority date accorded is 09/20/2012.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-5, 9-11, 18, 20-21, 30, 34-37 and 39-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baker et al (WO 2011/127144 A1).
	Baker et al teach compositions comprising chitosan derivatives of formula (I) having the claimed substitutions (page 6 through page 11). The molecular weight of the chitosan derivatives can be in the range of 5-1000kDa and having a polydispersity of between 1.0 and 2.5 (page 152; part of the limitations of claims 1 and 39 and limitations of claims 35-37). The derivative has been used in a method of treatment of alkali burn in a rabbit's eye (trauma/chemical damage; page 172, example 8; limitation of claims 1, 2, 11, 18, 20, 21). The burn could also be due to heat. The compound can also be administered to a subject suffering from cancer. This would treat the shock in the subject that results from cancers/tumors (page 3, last para; part of the limitations of claim 21 regarding shock from heat, tumors, excessive stimuli). According to Baker et al poor wound healing can increase morbidity and mortality rate. Therefore, the healing of a chemical burn wound by the chitosan derivatives reduces the likelihood of mortality from trauma (as in claim 4). The method of treatment using the chitosan composition also includes sepsis and systemic inflammation (page 149, first full paragraph; page 134, first full para; part of the limitation of claim 1 regarding sepsis, and limitation of claim 5). An embodiment is treating bacterial and viral infections (page 12, para 9; as in claim 9). The bacterial infection can be from E. coli (page 144, third full para; limitation of claim 10). Example 7 at page 171 teaches the administration of the chitosan derivative for treating mice with gastrointestinal mucosal inflammation, ulceration and damage (leaky gut; as in claim 3). This would also reduce the permeability of the GI tract of the subject exposed to radiation shock or trauma as in claims 39 and 40. The chitosan composition is administered according to certain frequencies and schedules (page 173, para 2; page 176, para 4; page 132, para 2, page 100, para 3; limitations of claims 30 and 34). 
	Therefore, Baker et al anticipates Claims 1-5, 9-11, 18, 20-21, 30, 34-37 and 39-40.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (WO 2011/127144 A1) in view of Thuijls et al (Netherlands Journal of Critical Care, 2011, 15(4), 199-203).
Baker et al teach the use of the claimed chitosan derivatives for treating bacterial and viral infections in a subject exposed to radiation, trauma or shock as set forth above. Baker does not expressly teach that the trauma results from a commensal as in instant claim 21.
Thuijs et al teaches that in patients affected by sepsis loss of paracellular barrier by tight junction damage can result in translocation of microbial from the intestinal lumen to the surrounding tissues and the circulation causing local and systemic inflammatory response (page 200, right col., para above figure). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to treat a subject wherein the trauma results from a commensal as in claim 21 since Baker teaches administration of the claimed chitosan derivatives for treating sepsis. 
The motivation for such a modification is that such patients have a high mortality rate (Thuijls et al, page 199, Introduction) and using the chitosan derivatives of Baker in the claimed method would reduce mortality rate. 

Claims 20 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (WO 2011/127144 A1) in view of Cerami et al (US 2011/0263504 A1).
Baker et al's teaching is as set forth above. Baker et al does not expressly teach the limitations of claim 20 regarding blood loss (hypotension) and the limitations of claim 26.
Cerami et al, drawn to agents for treating tissue damage or symptoms thereof including inflammation and exposure to toxic agents (para 0002), teaches that subjects exposed to toxic agents exhibit hypotension (para 0041; condition recited in claim 20). Another disorder is necrotizing enterocolitis (page 40, Table 1-see next to Gastrointestinal; condition recited in claim 26). Even though Cerami et al does not teach the use of the instant chitosan derivatives for treating the said conditions it would be obvious to one of ordinary skill in the art at the time the invention was made to use the instant chitosan derivatives in the method of Baker et al. 
One of ordinary skill in the art would be motivated to use the chitosan derivatives of Baker (which is the same as the instant active agent) in the claimed methods since Cerami et al teaches treating subjects experiencing the above conditions need to be treated with compounds that have enhanced pharmacological properties (para 0445). The chitosan derivatives of Baker are compounds that have enhanced pharmacological properties. The artisan would also find it obvious to use the compounds of Baker on subjects having the recited conditions due to exposure to radiation and trauma.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-11, 18, 20-21, 26, 30, 34-37 and 39-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,022,393 (‘393) and as being unpatentable over claims 1-15 of U.S. Patent No. 10,716,803 (‘803) in view of Baker et al (WO 2011/127144 A1) and further in view of Thuijls et al (Netherlands Journal of Critical Care, 2011, 15(4), 199-203) and Cerami et al (US 2011/0263504 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claim 1 is drawn to a method of treating a subject identified as exposed to radiation, trauma or shock and administering the chitosan derivative of formula (I) wherein the compound treats, reduces the severity or delays onset of sepsis or reduces the likelihood of mortality. Dependent claims 2-5, 9-1118, 20-21, 26, 30 and 34-37 recite limitations drawn to bacterial infection, chemical damage or radiation damage, damage resulting in a leaky gut, relative reduction in sepsis or mortality compared to a subject not administered the compound, sepsis or its symptoms due to radiation trauma or shock, the shock or trauma is bacterial, viral or fungal infection resulting GI damage, type of bacterial infection, reducing inflammation, trauma due to exposure to toxic chemical or poison, multiorgan failure, burns, blast injury, infection, hypotension and brain injury, shock from excessive stimuli, commensals, injury, heat, autoantigens, tumors, necrotic cells, subject having necrotizing enterocolitis, necrotic enteritis, short bowel syndrome or short gut syndrome, administration frequency, derivatization percentage of the chitosan, molecular weight, polydispersity. Claim 39 is drawn to a method of reducing permeability of the GI tract of a subject having been exposed to radiation, trauma or shock via administration of the compound of formula (I) and claim 40 recites limitation wherein the permeability is a result of shock, trauma or radiation or exposure to infection in GI.
Claim 1 of ‘393 is drawn to a method of treating GI damage in a subject exposed to radiation via administration of a compound of formula (I). Dependent claims 2-28 recite limitations regarding reducing mortality rate related to sepsis, sepsis caused by leaky gut, reducing inflammation, protection from bacterial invasion, sources of radiation, subject having risk of hypotension, reperfusion injury, subject having pain nausea, diarrhea or weight loss, frequency of administration, degree of functionalization, molecular weight, polydispersity, dosage.
Claim 1 of ‘803 is drawn to a method of treating oral mucositis in a subject exposed to radiation, via administration of a compound of formula (I). Dependent claims 2-15 recite limitations drawn to reduction in mucositis relative to subject not administered the compound, sources of radiation, oral administration, frequency of administration, degree of functionalization of the compound, its molecular weight, polydispersity, dosage and solubility of the compound in aqueous solution at a particular pH range.
The claims of ‘393 and 803 differ from the instant claims in that the instant claims a drawn to treating or reducing severity of sepsis in a subject exposed to radiation, trauma or shock, whereas ‘393 is drawn to treating GI damage and ‘803 is drawn to treating oral mucositis. The subject and the active agent used in ‘393 and ‘803 are the same. The instant claims also recite leaky gut, GI damage, same sources of radiation, bacterial infection, inflammation and trauma. 
The teachings of Baker, Thuijls and Cerami are set forth above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the active agent taught by ‘393 and ‘803 could be used in the claimed method of treatments with a reasonable expectation of success in view of the teachings of the secondary references. 
  The use of known members of classes of agents in methods of treatment taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that the same active agent cannot be used in the claimed method.


Conclusion
1. Pending claims 1-5, 9-11, 18, 20-21, 26, 30, 34-37 and 39-40 are rejected.
2. Claims 6-8, 12-17, 19, 22-25, 27-29, 31-33 and 38 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623